Citation Nr: 1403653	
Decision Date: 01/28/14    Archive Date: 02/10/14

DOCKET NO.  12-16 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  The propriety of the severance of service connection for carpal tunnel syndrome of the right upper extremity.

2.  Entitlement to an initial disability rating in excess of 30 percent for migraine headaches.

3.  Entitlement to an initial disability rating in excess of 10 percent for lower back strain with degenerative changes of the lumbar spine.


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1989 to July 2009.
The Veteran's severance claim comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, as part of the Benefits Delivery at Discharge (BDD) program.  The purpose of the BDD program is to help ensure a smooth transition from military to civilian status by allowing service members to file pre-discharge claims for disability compensation with VA.  In order to facilitate the quick processing of claims under the BDD program, the Virtual VA paperless claims processing system is utilized.  Instead of paper, a highly secured electronic repository is used to store and review every document involved in the claims process.  The use of this system allows VA to leverage information technology in order to more quickly and accurately decide a Veteran's claim for benefits.  The March 2010 rating decision, in pertinent part, severed service connection for carpal tunnel syndrome of the right upper extremity, effective June 1, 2010.  The Veteran filed a Notice of Disagreement (NOD) in July 2010.  The RO issued a Statement of the Case (SOC) in April 2012.  In June 2012, the Veteran filed her Substantive Appeal (on VA Form 9).  Thus, the Veteran perfected a timely appeal of this issue.  

The Veteran's initial rating claims come before the Board on appeal from a December 2009 rating decision of the RO in Winston-Salem, North Carolina, which, in pertinent part, granted service connection for a lower back strain and headaches.  The RO assigned a noncompensable (0 percent) disability rating for the headaches, and a 10 percent rating for the lower back strain.  Both of the initial ratings were made retroactively effective from August 1, 2009, the day following the Veteran's separation from the active duty.  The Veteran filed a NOD in July 2010, appealing the initial disability ratings assigned.  In June 2012, the Veteran filed her Substantive Appeal (on VA Form 9), in which the Veteran listed that she was appealing all of the issues listed, and then the Veteran specifically discussed her back problems and headaches.  The RO then issued a SOC in October 2012 addressing these issues.  In the October 2012 SOC, the RO increased the rating for the migraine headaches to 30 percent, retroactively effective from August 1, 2009.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (indicating that a Veteran is presumed to be seeking the highest possible rating unless he or she expressly indicates otherwise).  The Veteran did not file a Substantive Appeal (on VA Form 9) in response to the October 2012 SOC.  However, as the Veteran is currently unrepresented and in giving the Veteran the benefit of the doubt, the Board finds that the Veteran has perfected timely appeals of these initial rating claims.  38 C.F.R. § 20.202 (2013); see Archbold v. Brown, 9 Vet. App. 124 (1996) (holding that a Substantive Appeal could be timely even though a SOC had not yet been issued by the RO).  

The Board notes that an additional VA examination was obtained and added to the record after the SOCs, and no waiver from the Veteran was received.  However, the examination is not pertinent to the disorders currently on appeal.  As such, a waiver for this evidence is not necessary, nor is the initial consideration of this evidence by the RO.

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The initial rating issues on appeal are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC, for further development.  


FINDING OF FACT

The grant of service connection for carpal tunnel syndrome of the right upper extremity was clearly and unmistakably erroneous, and the severance of service connection for carpal tunnel syndrome of the right upper extremity was proper.


CONCLUSION OF LAW

Restoration of service connection for carpal tunnel syndrome of the right upper extremity is denied.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.105, 3.303 (2013).
REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  

Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record: (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the Agency of Original Jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that the content requirements of a duty-to-assist notice letter have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Prior to the grant of service connection for carpal tunnel syndrome of the right upper extremity, letters from the RO dated in April 2009 and June 2009 provided the Veteran with an explanation of the type of evidence necessary to substantiate her service connection claim for carpal tunnel syndrome of the right upper extremity.  These letters also provided her with an explanation of what evidence was to be provided by her and what evidence the VA would attempt to obtain on her behalf.  The June 2009 letter also provided the Veteran with information concerning the evaluation and effective date that could be assigned should service connection be granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  These letters were provided prior to the initial RO adjudication of her claim.  

Additionally, there are specific particularized notice requirements that apply in a case where the issue is the propriety of severance of service connection, as set forth under 38 C.F.R. § 3.105(d).  This includes the issuance of an initial rating decision proposing termination of benefits 60 days prior to a final decision, and the opportunity to present evidence and appear at a hearing during the pre-termination period.  Initially, the Board finds that the RO complied with its notification obligations under 38 C.F.R. § 3.105(d).  When the RO proposed to sever service connection in December 2009, the Veteran was advised of the action by a letter dated in January 2010.  The January 2010 letter also informed her that she could submit evidence within 60 days of the proposed severance and included information on the Veteran's hearing rights.  In response, the Veteran did not request a hearing.  

Accordingly, VA has no outstanding duty to inform the Veteran that any additional information or evidence is needed.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  Her STRs and personnel records have been obtained.  The claims file does not present evidence that the Veteran is currently receiving disability benefits from the Social Security Administration (SSA), or is currently seeking treatment for the carpal tunnel syndrome of the right upper extremity.  Therefore, the Board does not need to make an attempt to obtain these records.  The Board does not have notice of any additional relevant evidence that is available but has not been obtained.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on a claim, as defined by law.  The record indicates that the Veteran participated in a VA pre-discharge examination in June 2009, the results of which have been included in the claims file for review.  The examination involved a thorough examination of the Veteran, and an opinion that was supported by sufficient rationale.  A VA addendum clarification opinion was also obtained in October 2009.  Therefore, the Board finds that the VA examination and medical opinions are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Given the foregoing, the Board finds that the VA has substantially complied with the duty to obtain the requisite medical information necessary to make a decision on the Veteran's claim.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, no further assistance to the Veteran with the development of evidence is required.

Severance of Service Connection

The issue before the Board is the propriety of the severance of service connection for carpal tunnel syndrome of the right upper extremity.

To establish direct service connection, the record must contain:  (1) medical evidence of a current disorder; (2) medical evidence, or in certain circumstances, lay testimony, of in-service incurrence or aggravation of an injury or disease; and, (3) medical evidence of a nexus between the current disorder and the in-service disease or injury.  In other words, entitlement to service connection for a particular disorder requires evidence of the existence of a current disorder and evidence that the disorder resulted from a disease or injury incurred in or aggravated during service.  38 U.S.C.A. §§ 1110, 1131.

Once service connection has been granted, it will be severed only where evidence establishes that the grant of service connection was clearly and unmistakably erroneous (the burden of proof being on the Government).  See 38 C.F.R. 
§ 3.105(d); see also Stallworth v. Nicholson, 20 Vet. App. 483 (2006).  The severance of service connection based upon any standard less than that set forth in 38 C.F.R. § 3.105(d) is erroneous as a matter of law.  Stallworth, supra; Graves v. Brown, 6 Vet. App. 166, 170 (1994); Baughman v. Derwinski, 1 Vet. App. 563, 566 (1991).

Service connection for a disability, however, will not be severed if service connection has been in effect for 10 or more years except upon a showing that the original grant was based on fraud or it is shown from service records that the person concerned did not have the requisite service or character of discharge.  See 38 U.S.C.A. § 1159 (West 2002); 38 C.F.R. § 3.957 (2013).  In the Veteran's case, because the effective date of the grant of service connection for carpal tunnel syndrome of the right upper extremity was August 1, 2009, the award has not been in effect for 10 or more years; thus, this provision pertaining to the protection of service connection is not applicable.

"Clear and unmistakable error" is defined as a very specific and rare kind of error.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Fugo v. Brown, 6 Vet. App. 40 (1993).

The United States Court of Appeals for Veterans Claims (Court) has set forth a three-pronged test to determine whether a clear and unmistakable error (CUE) was present in a prior determination.  The criteria are:  (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., there must be more than a simple disagreement as to how the facts were weighed or evaluated), or the statutory or regulatory provisions in effect at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and, (3) a determination that there was a CUE must be based upon the record and law that existed at the time of the prior adjudication in question.  Russell v. Principi, 3 Vet. App. 310 (1992); Fugo, 6 Vet. App. at 43-44.

Although the same standards for determining whether there was CUE in a final decision apply when determining whether, for the purpose of severing service connection, there was CUE in a decision granting service connection, reviewable evidence in a severance claim is not limited to that which was before the RO in making its initial service connection award.  In fact, 38 C.F.R. § 3.105(d) specifically states that, "[a] change in diagnosis may be accepted as a basis for severance," clearly contemplating the consideration of evidence acquired after the original granting of service connection.  Daniels v. Gober, 10 Vet. App. 474, 480 (1998).

Here, in April 2009, while she was on active duty, the Veteran filed a service connection claim for carpal tunnel syndrome of the right upper extremity.  In April 2009, the Veteran also submitted a claim for vocational rehabilitation on account of being a disabled Veteran.  

In a July 2009 rating decision, the RO in Baltimore, Maryland, denied the Veteran's claim of entitlement to an evaluation for vocational rehabilitation under 38 U.S.C. Chapter 31 (West 2002).  In that rating decision, the RO stated that a service-connected disability evaluated as 20 percent or more disabling will establish entitlement to an evaluation for vocational rehabilitation for either a Veteran or a service member.   The RO then specifically denied the claim because a 20 percent evaluation had not been established for the following:  migraine headaches; bilateral carpal tunnel syndrome; low back disorder; bilateral eye disorder; bilateral foot disorder; and, degenerative arthritis.  38 C.F.R. § 21.40 (2013).  The RO reasoned that a review of the Veteran's claims file showed treatment for the above disorders, but did not provide compensable evidence.  The RO stated that a VA examination had been requested for her "service connected claim and this decision may be reconsidered when the claim was done."  

The July 2009 rating decision does not state that service connection was awarded for carpal tunnel syndrome of the right upper extremity.  The code sheet attached to this rating decision lists carpal tunnel syndrome of the right upper extremity among several disorders listed for Compensation/Vocational Rehabilitation Purposes and states they are "less than 20 percent."  The Veteran never received a notification letter following this rating decision informing her that she had been awarded service connection for carpal tunnel syndrome of the right upper extremity.  

Nonetheless, in a December 2009 rating decision, the RO proposed to sever service connection for carpal tunnel syndrome of the right upper extremity.  On the code sheet for the December 2009 rating decision, the RO explained that a CUE had been identified in the memorandum rating dated July 2009, for purposes of establishing entitlement to vocational rehabilitation.  Specifically, the RO found that the July 2009 rating decision granted service connection for carpal tunnel syndrome of the right upper extremity, based upon a review of the Veteran's STRs.  However, the RO found that a more complete review of the STRs and findings at the June 2009 VA predischarge medical examination demonstrated that there was no basis to grant service connection for this disorder.  

The Veteran received a notification letter in December 2009, attached to the December 2009 rating decision, which informed her that service connection had been awarded for carpal tunnel syndrome of the right upper extremity.  She had been assigned an initial noncompensable (0 percent) disability rating, retroactively effective from August 1, 2009, the day following her military discharge.  In a subsequent January 2010 letter, the Veteran was informed of the RO's proposal to sever service connection for carpal tunnel syndrome of the right upper extremity.  In a March 2010 rating decision, the RO severed service connection for carpal tunnel syndrome of the right upper extremity, effective June 1, 2010.  The Veteran then perfected a timely appeal of the severance issue.  

The evidence of record at the time of the July 2009 rating decision that granted service connection for carpal tunnel syndrome of the right upper extremity included the Veteran's STRs, which document a diagnosis of bilateral carpal tunnel syndrome in December 2008.  The evidence also included a VA pre-discharge examination in June 2009.  At the examination, the Veteran reported subjective complaints of carpal tunnel syndrome of the right upper extremity.  Following a physical examination of the Veteran, to include sensory testing and an electromyogram (EMG), the June 2009 VA examiner found that the normal results of the nerve conduction testing did not provide a sufficient basis to diagnose a peripheral nerve entrapment or carpal tunnel syndrome of the right upper extremity.  A specific neurological diagnosis of the right upper extremity could not be made by the VA examiner.  There was no other pertinent evidence before the RO at the time of the July 2009 rating decision.

Evidence added to the record after the July 2009 rating decision but prior to the March 2010 severance included a VA addendum medical opinion dated in October 2009 from the June 2009 VA examiner.  The examiner confirmed that the Veteran did not have a diagnosis of carpal tunnel syndrome of the right upper extremity.  There was no other pertinent evidence before the RO during this time period.

Based on the foregoing evidence, in a December 2009 rating decision, the RO proposed to sever service connection for carpal tunnel syndrome of the right upper extremity due to a CUE.  The RO informed the Veteran that a CUE is an error that is undebatable, so that it can be said that reasonable minds could only conclude that the previous decision was fatally flawed at the time it was made.  A determination that there was a CUE must be based on the record and the law that existed at the time of the prior decision.  Once a determination is made that there was a CUE in a prior decision that would change the outcome, then that decision must be revised to conform to what the decision should have been.  The RO continued by stating that, in December 2008, the Veteran was diagnosed with carpal tunnel syndrome due to wrist pain in service.  At her VA predischarge examination in June 2009, the Veteran stated that she experienced pain when she typed with intermittent tingling or numbness, mostly in the first three fingers.  She reported treatment with a brace.  Upon examination, her right hand showed vague decrease over index and long finger.  Her thumb and radial aspect of digit four were reported as normal, but the ulnar aspect of the ring finger was tingly.  Her pin prick was normal.  Her vibratory sense was normal.  Her position sense was normal.  Her EMG was normal.  The examiner diagnosed the Veteran with pain in the right wrist hand.  No specific neurological diagnosis was made.  Thus, based on consideration of the Veteran's STRs and her VA predischarge examination, the RO found that there was no reasonable theory upon which service connection for carpal tunnel syndrome of the right upper extremity could be continued.  Although carpal tunnel syndrome was noted during the Veteran's active duty, the RO found that there was no evidence of a current service-connectable disability for the Veteran's claim for carpal tunnel syndrome at her predischarge examination or contained within her records to account for her symptoms.  Based upon all of the foregoing facts, the RO proposed that corrective action be taken pursuant to 38 C.F.R. § 3.105(a), and service connection for carpal tunnel syndrome of the right upper extremity be severed.

In the March 2010 rating decision, based on the foregoing evidence, the RO severed service connection for carpal tunnel syndrome of the right upper extremity, effective June 1, 2010, the first day of the month following 60 days from the date of the severance notice.  The RO reasoned that the Veteran was informed of this proposed action in a December 2009 rating decision.  The Veteran was advised in a January 2010 due process letter that unless the RO heard from her or received additional evidence within 60 days from the date of the letter, the proposed action would be taken.  The RO stated that no response from the Veteran had been received.  Thus, service connection for carpal tunnel syndrome of the right upper extremity was severed.

As discussed previously, the evidence must establish that the grant of service connection was clearly and unmistakably erroneous.  38 C.F.R. § 3.105(d).  In other words, the evidence must be undebatable that the Veteran did not meet the criteria for an award of service connection for the disability.  This is a much higher burden of proof than that which is necessary for simply denying a Veteran's claim for service connection.  In the latter case, all that is essentially required is that the evidence show that it is less likely than not that a Veteran meets the service connection criteria (i.e., that the preponderance of the evidence is against the service connection claim).  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Here, the Board finds that it is undebatable that the Veteran did not meet the criteria for service connection at the time of the July 2009 rating decision.  The only pertinent and competent evidence of record related to a current diagnosis of carpal tunnel syndrome of the right upper extremity is the June 2009 VA examination report and the October 2009 VA addendum medical opinion, in which the VA examiner unequivocally concluded based on a review of the record that the Veteran did not have a current diagnosis of carpal tunnel syndrome of the right upper extremity.  There was no other medical evidence at the time of the initial decision or the severance decision that addressed the salient question of whether the Veteran had a current diagnosis of carpal tunnel syndrome of the right upper extremity.  Thus, the July 2009 rating decision granted service connection for carpal tunnel syndrome of the right upper extremity based on a CUE - namely, that the Veteran (mistakenly) had a current diagnosis of carpal tunnel syndrome of the right upper extremity.  The evidence does not establish that the Veteran has this current diagnosis.  Thus, the Veteran has not met the first element required for establishing service connection (i.e., a current diagnosis).  Accordingly, the July 2009 rating decision committed a CUE in awarding service connection for carpal tunnel syndrome of the right upper extremity when the Veteran did not satisfy all of the requirements for establishing service connection.

In reaching this decision, the Board has considered the Veteran's arguments in support of her claim.  The Board acknowledges that the Veteran is competent, even as a layperson, to attest to factual matters of which she has first-hand knowledge, e.g., an injury during her active military service.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that lay evidence is one type of evidence that must be considered, and that competent lay evidence can be sufficient in and of itself.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  In Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), and in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a disorder when:  (1) a layperson is competent to identify the medical disorder (noting that sometimes the layperson will be competent to identify the disorder where the disorder is simple, for example a broken leg, and sometimes not, for example, a form of cancer); (2) the layperson is reporting a contemporaneous medical diagnosis; or, (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.  Id.

However, although laypersons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case (whether the Veteran has a current diagnosis of carpal tunnel syndrome of the right upper extremity) falls outside the realm of common knowledge of a layperson.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (laypersons not competent to diagnose cancer).  As a layperson, it is not shown that she possesses the medical expertise to diagnose such a disorder.  The only medical evidence of record finds that the Veteran does not have a current diagnosis of carpal tunnel syndrome of the right upper extremity.  No competent medical evidence diagnosing the Veteran with carpal tunnel syndrome of the right upper extremity has been presented.  The VA examiner considered the Veteran's lay assertions in finding that a diagnosis of carpal tunnel syndrome of the right upper extremity could not be rendered.  Thus, as previously stated, the medical evidence of record is only against the Veteran's claim.  

Accordingly, since the grant was a clear error, service connection for carpal tunnel syndrome of the right upper extremity was properly severed, and service connection cannot be restored.  The Veteran's claim is denied.


ORDER

The severance of service connection for carpal tunnel syndrome of the right upper extremity was proper, and the appeal for restoration of service connection for carpal tunnel syndrome of the right upper extremity is denied.
REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the remaining claims can be properly adjudicated.   

The Veteran's last VA examinations to assess the current severity of her service-connected migraine headaches and lower back strain were in June 2009.  These examinations were originally conducted for the purpose of establishing service connection (which has now been established), and not for determining the current severity of these disabilities.  These examinations are also now over four years old.  The Board finds that more recent evidence must be obtained in order to determine the current severity of these service-connected disabilities.  Additional VA examinations are therefore necessary to determine the current severity of the service-connected migraine headaches and lower back strain.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (determining that the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating); see, too, Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); see, as well, VAOPGCPREC 11-95 (1995).  

The Veteran is hereby notified that it is her responsibility to report for the examinations scheduled in connection with this REMAND at whatever location it is scheduled and to cooperate in the development of her case.  The consequences of failure to report for a VA examination may include denial of her claims.  38 C.F.R. §§ 3.158, 3.655 (2013).




	(CONTINUED ON NEXT PAGE)
Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran with a VA spine examination to determine the severity of her service-connected lower back strain with degenerative changes of the lumbar spine.
The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination.  Ask the examiner to discuss all findings in terms of the diagnostic codes, particularly Diagnostic Code 5237.  The pertinent rating criteria must be provided to the examiner.  The findings reported must be sufficiently complete to allow for rating.  All indicated tests and studies should be accomplished.  All clinical findings should be reported in detail.  

The examination report must include ranges of motion of the lumbar spine, with notations as to the degree of motion at which the Veteran experiences pain.  The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  If not feasible to do so to any degree of medical certainty, then the examiner should so indicate. 

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups of the lumbar spine.  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If not feasible to do so to any degree of medical certainty, then the examiner should so indicate. 

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If medical literature is relied upon in rendering this determination, the VA examiner should specifically cite each reference material utilized.  

2.  Provide the Veteran with an appropriate VA examination to determine the severity of her service-connected migraine headaches.  

The examiner must discuss all findings in terms of the rating codes, particularly Diagnostic Code 8100.  The pertinent rating criteria must be provided to the examiner.  The findings reported must be sufficiently complete to allow for rating under all alternate criteria.  Any indicated tests and studies must be accomplished, and all clinical findings must be reported in detail.  Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If medical literature is relied upon in rendering this determination, the VA examiner should specifically cite each reference material utilized.  

3.  After the above actions have been completed, readjudicate the Veteran's claims.  If the claims remain denied, issue to the Veteran a Supplemental SOC (SSOC).  Afford her the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2013).



______________________________________________
JENNIFER HWA
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


